Case 1:20-cv-21773-FAM Document 92 Entered on FLSD Docket 04/22/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

                              Case Number: 20-21773-CIV-MORENO

   GUSTAVO PEREZ,

                 Plaintiff,
   vs.

   FLORIDA BEAUTY FLORA, INC., a Florida
   for Profit Corporation, RONEN KOUBI, an
   individual, and RALPH MILMAN, an
   individual,

               Defendants.
  _________________________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Jonathan Goodman, United States
  Magistrate Judge, for a Report and Recommendation on Defendants' Motion for Summary
  Judgment (D.E. 25), filed on January 11, 2021. The Magistrate Judge filed a Report and
  Recommendation (D.E. 74) on March 24, 2021. The Court has reviewed the entire file and record.
  The Court has made a de novo review of the issues that the objections to the Magistrate Judge’s
  Report and Recommendation present, and being otherwise fully advised in the premises, it is
         ADJUDGED that, for the reasons stated in open court at the April 20, 2021 calendar call,
  United States Magistrate Judge Jonathan Goodman’s Report and Recommendation is
  AFFIRMED and ADOPTED. The Defendants’ objections to the Report and Recommendation
  are OVERRULED. Accordingly, it is
         ADJUDGED that Defendants' Motion for Summary Judgment is DENIED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 22nd of April 2021.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE
Case 1:20-cv-21773-FAM Document 92 Entered on FLSD Docket 04/22/2021 Page 2 of 2




  Copies furnished to: United States Magistrate Judge Jonathan Goodman, Counsel of Record




                                               2
